Citation Nr: 1540726	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-01 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 8, 2015.

2.  Entitlement to an evaluation in excess of 30 percent, since April 8, 2015, for PTSD.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss, rated as non-compensable.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that granted service connection for PTSD and bilateral hearing loss and assigned a 10 percent rating and an initial noncompensable rating, respectively. 

A May 2015 rating decision increased the Veteran's evaluation for PTSD to 30 percent effective April 8, 2015.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Bilateral hearing loss has been manifest by no worse than Level I hearing for the right ear and Level II hearing for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 30 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130; Diagnostic Code 9411 (2015).

2.  The criteria for the assignment of a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for PTSD and bilateral hearing loss.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted, by way of a May 2009 letter, was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating them.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and private treatment reports.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further relevant evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

As the Board will discuss in its analysis, the Veteran was provided with psychiatric VA examinations in August 2009, November 2014, and April 2015, and audiometric VA examinations in August 2009, July 2013, and April 2015.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.

The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2015).  The Veteran and his representative have not contended otherwise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Separate ratings can be assigned for separate periods of time, a practice known as "staged ratings," when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, uniform evaluations of the disabilities on appeal are warranted.  

I.  PTSD

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which notes that PTSD is to be rated under the General Rating Formula for Mental Disorders.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

The Veteran's service-connected PTSD is currently rated at 10 percent disabling, prior to April 8, 2015.  For the reasons explained in detail below, the Board finds that a uniform disability rating of 30 percent rating is warranted throughout the appellate period.  A rating in excess of 30 percent is not warranted at any time.

While VA examiners have opined that the Veteran's current symptoms produce occupational and social impairment due to mild or transient symptoms, or alternatively, that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning; the Board finds that the impact of the Veteran's service-connected PTSD on his occupational and social function more nearly approximates the degree of impairment contemplated for a 30 percent rating throughout the appeal period.  See 38 C.F.R. § 4.7.  For example, the Veteran was noted to have nightmares and mild sleep problems as early as August 2009, as well as anxiety and detachment from others.  Symptoms such as these suggest that the disability is not best classified as causing impairment resulting in decreased work efficiency only during periods of significant stress - the criteria for a 10 percent rating.  As such, a 30 percent rating is assigned for the disability to reflect more frequent impairment.  

The Board has considered whether the Veteran is entitlement to a 50 percent disability rating; however, as detailed below, the evidence does not indicate that this higher evaluation is warranted.  

After an August 2009 VA psychiatric examination, an examiner determined that the Veteran's PTSD symptoms include occasional nightmares, various triggers which cause anxiety, a history of flashbacks (none currently), avoidance of war related materials, some detachments from others, mild sleep problems and a startle response.  The Veteran reported a work history of 28 years as a school counselor and hoped to retire at the end of the school year.  

On mental status examination hygiene and grooming were appropriate and the Veteran was polite, pleasant and cooperative.  There were no difficulties in interaction and the Veteran had a broad affect.  However, there was some rambling and tangential thought, although the Veteran was easily redirected.  The Veteran denied suicidal or homicidal ideation, delusions, paranoia, or hallucinations.  There were no grossly inappropriate behaviors.  Judgment was intact, insight appropriate, impulse control well preserved.  There were no difficulties with attention and concentration noted.  The Veteran received a Global Assessment of Functioning (GAF) score of 69.  This score indicates functioning with some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A private psychiatric examination dated August 2014 shows that a psychologist found the Veteran met the criteria for a diagnosis of PTSD at Axis I, as well as a diagnosis of major depression, and assigned a GAF score of 60.  This score indicates functioning with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran received a VA examination in November 2014.  During this examination he reported being very close to his family and that he enjoys socializing with several friends and acquaintances.  He was active in attending and helping out at Navajo curing ceremonies and attends church regularly.  He reported substitute teaching at least once a week as well as working on his family's ranch.  On examination the Veteran was dressed appropriately and his hygiene was good.  Speech was within normal limits and the Veteran was oriented with linear, goal-directed thoughts.  There were no symptoms of a formal thought disorder.  Affect was appropriate and unrestricted; mood was euthymic.  Judgment and insight were good and memory was grossly intact.  The Veteran endorsed no suicidal or homicidal thoughts.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.

After a VA examination in April 2015, the examiner noted that the Veteran was particularly well-adjusted and that this fact may have contributed to the varying diagnoses.  The examiner opined that the Veteran had a relatively mild case of PTSD and the symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

During the examination the Veteran reported living near his relatives and having a good relationship with them.  He was involved with his church and Navajo activities.  The Veteran was retired but that he sometimes volunteered.  He reported nightmares once per week.  He denied suicidal and homicidal ideation.  The examiner noted that the Veteran did not appear to have such significant psychological problems that they impair his employability or his social functioning.  The Veteran spoke of some rather vague hallucinations which are commonly reported and may be to some extent cultural.  There was no evidence of a thought disorder.  Symptoms included anxiety and mild memory loss, such as forgetting names, directions or recent events.  The examiner observed that the Veteran was dressed appropriately and was clean and neat in appearance.  Mood appeared to be vaguely in the normal range.  The Veteran was oriented and had good judgment and insight.

The Veteran received a GAF score of 67.  This score indicates functioning with some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report his psychiatric symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In consideration of the criteria for an evaluation in excess of 30 percent, the Board has determined that an evaluation of 50 percent for the Veteran's PTSD is not warranted.  See 38 C.F.R. § 4.7.

There is no evidence of flattened affect, circumstantial, circumlotory, or stereotyped speech.  The above referenced medical records show that the Veteran has presented with an appropriate affect and has interacted appropriately.  There is no evidence of record suggesting the Veteran experienced anxiety attacks or panic attacks.  There is no evidence of record indicating symptoms such as any difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  In fact, the medical evidence consistently indicates no deficiency in judgment or thinking.  At the April 2015 VA examination, the examiner noted that the Veteran's reports of worsening memory in the mild range, which is specifically contemplated in the criteria for a 30 percent rating.  There is no indication that the Veteran is only capable of retention of only highly learned material or forgetting to complete tasks.  The VA examinations of record indicate that the Veteran is independent in his living situation, prepares his meals, pays bills, and is competent to receive benefits.

The medical records reflect that the Veteran has reported a positive relationship with his siblings and others in his local area.  In addition, the Veteran has had a successful career as a school counselor.  After retiring he still substituted as a teacher, volunteered, and helped out his family.  Accordingly, the Board finds that the Veteran has not manifested difficulty in establishing and maintaining effective work and social relationships.

The Board recognizes that the Veteran has demonstrated some of the symptoms specified in the 50 percent rating criteria, such as disturbances of mood and motivation.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, the Veteran's disturbances of motivation and mood are not productive of occupational or social impairment of the degree contemplated in the 50 percent evaluation of his PTSD.  

The Veteran has been successful in establishing and maintaining effective social relationships, managing his financial benefits, and he has not shown a history of poor occupational functioning as a direct result of his PTSD symptoms.  

As to occupational impairment, there is no credible indication that his PTSD prevented him from engaging in work or otherwise interfered with such activity.  The Veteran's employment history is over 30 years in duration and involved working at two different schools over this period, which according to the August 2009 VA examiner shows stability and productivity.  See August 2009 VA examination and August 2014 private examination reports.  Again, the Veteran has also volunteered, substituted, and helped out his family after he retired.  

As to social impairment, the Veteran has reported a stable relationship with his siblings and neighbors in his local area.  The Veteran reported being engaged in social activities including participating in church and Navajo ceremonies and that he had long-term relationships with girlfriends.  

During the April 2015 VA examination, the VA examiner indicated that the Veteran's psychiatric symptoms are not severe enough to interfere with occupational and social functioning.

Given the above, the evidence is against a finding that the Veteran has occupational and social impairment with reduced reliability and productivity.  The GAF scores assigned during this appeal are not in significant conflict with such a finding.

In summary, a 30 percent disability rating, but no higher, is warranted throughout the appeal period.  

II.  Hearing Loss

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

The Veteran contends that his service-connected bilateral hearing loss disability should be rated at higher level than currently awarded to him.  

In considering the audiograms during the period of the appeal, the findings recorded in connection with authorized VA testing do not support the assignment of a compensable rating under Diagnostic Code 6100.

The Veteran underwent a VA audiological examination in August 2009.  The relevant pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
20
25
35
55
33.75
LEFT
25
30
30
65
37.5


Speech discrimination results revealed scores of 96 for the right and left ears.  

Under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level I hearing in the left ear.  In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation is warranted.  

The Veteran underwent a VA audiological examination in July 2013.  The relevant pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
40
45
55
45
LEFT
35
40
50
80
51

Speech discrimination results revealed scores were 100 in the right ear and 100 on the left.  

Under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level I hearing in the left ear.  In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation is warranted.  

The Veteran underwent private audiological examination in March 2015.  However, the speech discrimination test administered was not the Maryland CNC test as required by 38 C.F.R. § 4.85(a).  As such, these results cannot be used for determining the appropriate disability rating.  

VA audiological examination in April 2015 showed the relevant pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
25
30
35
60
37.5
LEFT
35
40
45
65
45

Speech discrimination results revealed scores of 100 and 88 for the right and left ears respectively.  

Under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level II hearing in the left ear.  In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation is warranted.
 
The Veteran is competent to report difficulty hearing and is considered credible in this regard.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher schedular evaluation for bilateral hearing loss because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In the present case, the application of the diagnostic criteria to the evidence at hand establishes that a compensable disability rating for the service-connected hearing loss is not warranted.  The VA examinations dated August 2009, July 2013, and April 2015 all show findings consistent with the non-compensable evaluation currently assigned.  The Board finds that these examination reports are the most probative evidence of record as to the level of hearing loss the Veteran experiences.  

The Board finds that the audiometric evidence of record do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b).  

The Board has based its decision in this case upon the applicable provisions of the VA's Schedule for Rating Disabilities.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular Evaluation

Finally, the Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The first Thun element is not satisfied here.  The criteria for rating mental disorders are very broad and are focused on occupational and social impairment.  While some symptoms are listed in the criteria, these symptoms are merely demonstrative.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Given the ways in which the rating schedule contemplates mental disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See 38 C.F.R. § 4.130; Diagnostic Code 9411.  

The Board has considered the functional effects of the service-connected bilateral hearing loss.  The record does not show that his service-connected bilateral hearing loss presents an unusual or exceptional disability picture so as to render the application of the established rating criteria impractical in this case.  The manifestations of the service-connected disability, namely difficulty hearing, are addressed by the rating criteria.  See 38 C.F.R. § 4.85; Diagnostic Code 6100.  To the extent the Veteran has reported a change in his hearing with a change in elevation and that if he sits in the back of the room he hears an echo, he has not alleged and the evidence does not suggest the disability has resulted in any hospitalization or marked interference with employment.    

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD, bilateral hearing loss, and tinnitus.  His current combined disability rating is 40 percent.  

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized or experienced marked interference with employment (above that contemplated by the current 40 percent rating) as a result of his service-connected disabilities.  No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  

Simply put, the Veteran's service-connected disabilities, whether considered alone or in combination, do not present an exceptional or unusual disability picture.  


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for PTSD is granted.

Entitlement an initial compensable evaluation for bilateral hearing loss disability is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


